Case 1:20-cv-05692-AMD-RLM Document 1 Filed 11/23/20 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
LAUREN IRONS,                                                        Case No. 1:20-cv-5692

                                     Plaintiff,                      NOTICE OF REMOVAL

               -against-

RANDOLPH JOHNSON and DOMINO’S PIZZA LLC,

                                      Defendants.
-----------------------------------------------------------------X


TO:       THE UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK


          Defendant, DOMINO’S PIZZA LLC, by its attorneys, KENDRIC LAW GROUP P.C., respectfully

states as follows:


          1.       Upon information and belief, Plaintiff commenced a civil action in New York State Supreme

Court, Kings County, on June 18, 2019 by filing a Summons with Notice with the Kings County Clerk. (Ex. A)


          2.       A Verified Complaint was later filed with the Kings County Clerk on September 23, 2019.

(Ex. B)


          3.       Upon information and belief, service of the Summons with Notice and Verified Complaint

upon the Defendant, RANDOLPH JOHNSON, was made or attempted on October 12, 2019 via substituted

service. (Ex. C)


          3.       Upon information and belief, service of the Summons with Notice and Verified Complaint

upon the Defendant, DOMINO’S PIZZA LLC, was made or attempted on October 11, 2019 via its agent CT

Corporation System. (Ex. D)


          4.       On October 30, 2019, undersigned counsel served and filed a Verified Answer in response to

the Verified Complaint on behalf of Defendant, DOMINO’S PIZZA LLC. (Ex. E)
Case 1:20-cv-05692-AMD-RLM Document 1 Filed 11/23/20 Page 2 of 4 PageID #: 2



        5.       On November 20, 2019, a Verified Answer was served and filed on behalf of Defendant,

RANDOLPH JOHNSON. (Ex. F)


        6.       Plaintiff’s Summons with Notice, and Verified Complaint, both demand “a sum exceeding

the jurisdictional limits of all lower courts; all together with the costs and disbursements of this action.”


        7.       On October 30, 2019, a Demand for Damages was served, requesting that Plaintiff state the

total damages to which she claims to be entitled. (Ex. G)


        8.       On November 10, 2020, Plaintiff served a Response to Defendant’s Demands which stated in

relevant part, “Plaintiff demands Ten Million ($10,000,000.00) Dollars.” (Ex. H)


        9.       Pursuant to 28 U.S.C. §§ 1441, et seq., Defendant, DOMINO’S PIZZA LLC, removes this action

to the United States District Court in and for the Eastern District of New York, which is the judicial district

in which the action is pending.


        10.      The ground for removal is diversity of citizenship between the parties, and an amount in

controversy exceeding the jurisdictional minimum amount specified in 28 U.S.C. §1332.


        11.      Plaintiff was and still is a resident of the State of New York, County of Kings, living at 617

East 108th Street, Apartment 2A, Brooklyn, Queens, New York. (Ex. A)


        12.      Per payroll records maintained by DOMINO’S PIZZA LLC in the regular course of its

business, in June 2019 when this action was commenced, Defendant, RANDOLPH JOHNSON, was a resident

of the Commonwealth of Virginia, living at 217 Banbury Avenue, Prince George, Virginia.


        13.      A Workforce Job Summary record maintained by DOMINO’S PIZZA LLC in the regular

course of its business – on both the “General” and “Work Location” tabs – show that two years earlier, on

July 3, 2017, RANDOLPH JOHNSON transferred from Domino’s Corporate Store No. 03646, located at 1111
Case 1:20-cv-05692-AMD-RLM Document 1 Filed 11/23/20 Page 3 of 4 PageID #: 3



Pennsylvania Avenue, Brooklyn, New York, to Domino’s Corporate Store No. 04255, located at 2130 East

Washington Street, Petersburg, Virginia.


         14.        A true copy of this Job Summary is attached as Ex. I hereto.


         15.        Defendant, DOMINO’S PIZZA LLC, was and still is a limited liability company organized

and exiting under the laws of the State of Michigan, with a principal place of business located at 30 Frank

Lloyd Wright Drive, Ann Arbor, Michigan. (Ex. J)


         16.        The sole member of DOMINO’S PIZZA LLC is Domino’s, Inc.


         17.        Domino’s, Inc. is a special purpose corporation organized and existing under the laws of the

State of Delaware. (Ex. K)


         18.        There is complete diversity of citizenship between the parties, as they are each citizens of

different states.


         19.        Based on Plaintiff’s Response to Defendant’s Demands, the amount in controversy exceeds

$75,000 exclusive of interest and costs.


         20.        This case is a civil action over which this Court has original jurisdiction pursuant to 28 U.S.C.

§1332, and one which may be removed to this Court pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446.


         21.        I have been authorized to advise the Court that Defendant, RANDOLPH JOHNSON,

consents to removal, in compliance with 28 U.S.C. §1446(b)(2)(A).


         22.        Pursuant to the requirements of 28 U.S.C. §1446, this Notice of Removal is timely filed within

thirty days of Defendants’ first receipt of Plaintiff’s Response to Defendant’s Demands, which explicitly

specifies the amount of monetary damages sought.
Case 1:20-cv-05692-AMD-RLM Document 1 Filed 11/23/20 Page 4 of 4 PageID #: 4



        23.      A copy of this Notice of Removal shall be promptly served upon Plaintiff’s counsel and filed

with the New York State Supreme Court, Kings County, pursuant to 28 U.S.C. §1446(d).


        24.      In August 2020, the firm of BADER & YAKAITIS LLP substituted in as counsel of record

for Plaintiff, taking over for her original attorney GEORGE T. OSTROWSKI, JR., ESQ.



        WHEREFORE, Defendant, DOMINO’S PIZZA LLC, respectfully requests that the instant action

be removed to this Court from the New York State Supreme Court, Kings County; that this Court accept

jurisdiction of this action; and that this action be placed on the docket of this Court for all further proceedings

as though it had been originally instituted in this Court.


Dated: Cold Spring Harbor
       November 23, 2020

                                                             ______ s/ _______________________________
                                                             CHRISTOPHER KENDRIC
                                                             KENDRIC LAW GROUP P.C.
                                                             Attorneys for Defendant
                                                             DOMINO’S PIZZA LLC
                                                             126 Main Street, #279
                                                             Cold Spring Harbor, New York 11724
                                                             (516) 732-4774
                                                             File No. 4267.0137

TO:
ALEXANDER YAKAITIS, ESQ.
BADER & YAKAITIS LLP
Attorneys for Plaintiff
1430 Broadway, Suite 1802
New York, New York 10018
(212) 465-1110

MICHAEL MUTARELLI, ESQ.
JAMES G. BILELLO & ASSOCIATES
Attorneys for Defendant
RANDLOPH JOHNSON
100 Duffy Avenue, Suite 500
Hicksville, New York 11801
(516) 861-1817
File: 19K2575
